     Case 2:20-cv-04502-PSG-PVC Document 34 Filed 02/23/21 Page 1 of 2 Page ID #:878


 1    PHILLIP A. BAKER, BAR ID #169571
      pbaker@bknlawyers.com
 2    DERRICK S. LOWE, BAR ID #267998
      dlowe@bknlawyers.com
 3    BAKER, KEENER & NAHRA, LLP
      633 West 5th Street, Suite 5500
 4    Los Angeles, California 90071
      Telephone: (213) 241-0900/Facsimile: (213) 241-0990
 5
      MARCI LERNER MILLER, BAR ID # 162790
 6    marci@milleradvocacy.com
      CHRISTINA N. HOFFMAN, BAR ID #161932
 7    choffman@milleradvocacy.com
      MILLER ADVOCACY GROUP
 8    1303 Avocado Avenue, Suite 230
      Newport Beach, California 92660
 9    Telephone: (949) 706-9734/Facsimile: (949) 266-8069
10    Attorneys for Plaintiffs
11
                                      UNITED STATES DISTRICT COURT
12
                      CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
13
      Plaintiff J.P. on behalf of her minor son    Case No.:2:20-cv-04502-PSG (PVCx)
14    R.P., and all others similarly situated;
      THE NATIONAL CENTER FOR FAIR                 PLAINTIFFS’ NOTICE OF
15    & OPEN TESTING; A.K., individually           MOTION TO RE-OPEN
      and on behalf of all others similarly        LITIGATION PURSUANT TO
16    situated; R.G. on behalf of her minor son    COURT ORDER
      J.G., and all others similarly situated;
17    Plaintiff M.S. on behalf of her minor        [Concurrently filed with Plaintiffs’
      daughter Z.S., and all others similarly      Memorandum of Points &
18    situated,                                    Authorities to Re-Open Litigation
                                                   and other supporting Declarations;
19                      Plaintiffs,                Proposed Order]
20    vs.                                Date: April 5, 2021
                                         Time: 1:30 p.m.
21    EDUCATIONAL TESTING SERVICES Judge Philip S. Gutierrez
      (ETS), a New York corporation;     Courtroom: 6A
22    THE COLLEGE ENTRANCE
      EXAMINATION BOARD, a New York
23    Corporation, doing business as THE
      COLLEGE BOARD; and
24    DOES 1 through 50, inclusive,
25                      Defendants.
26

27    ///

28    ///
      899-5656-0001

                                                  -1-
                       PLAINTIFFS’ NOTICE OF MOTION TO RE-OPEN L ITIGATION
     Case 2:20-cv-04502-PSG-PVC Document 34 Filed 02/23/21 Page 2 of 2 Page ID #:879


 1    TO THE COURT AND TO ALL PARTIES AND ATTORNEYS OF RECORD:
 2                PLEASE TAKE NOTICE that on April 5, 2021 at 1:30 p.m. in Courtroom 6A
 3    of the United States District Court (First Street Courthouse), located at 350 W. 1St
 4    Street, Los Angeles, CA, Plaintiff, The National Center for Fair & Opening Testing
 5    (“FairTest”) and the individually named plaintiff students (the “Student Plaintiffs”) will
 6    and hereby do concurrently submit the Motion to Re-Open Litigation Pursuant to Court
 7    Order (“Motion”).
 8                The Motion is made following the conference of counsel pursuant to L.R. 7-3 and
 9    pursuant to the Court’s prior ruling on October 30, 2020 that the case can be re-opened
10    by application of any party. The Motion is brought on the grounds that reopening of
11    this litigation is appropriate in view of the evidence and issues set forth and discussed in
12    the Motion concurrently filed herewith.
13                The Motion is based upon: (1) this Notice of Motion; (2) the attached
14    Memorandum of Points and Authorities; (3) the supporting declarations and attached
15    exhibits; (4) the pleadings and records on file in this matter; and (5) such oral and
16    documentary evidence as may be offered at the hearing on this Motion.
17

18    DATED: February 23, 2021                       BAKER, KEENER & NAHRA, LLP
19
                                                     By /s/ PHILLIP A. BAKER
20                                                       PHILLIP A. BAKER
                                                         DERRICK S. LOWE
21                                                   Attorneys for Plaintiffs
22                                                   MILLER ADVOCACY GROUP
23
                                                     By /s/ MARCI LERNER MILLER
24                                                       MARCI LERNER MILLER
25                                                       CHRISTINA N. HOFFMAN
                                                     Attorneys for Plaintiffs
26

27

28
      899-5656-0001

                                                     -2-
                        PLAINTIFFS’ NOTICE OF MOTION TO RE-OPEN L ITIGATION
